GIBSON, District Judge.
In its answer defendant pleaded certain matter in avoidance of the contract upon which plaintiff based his claim. It thereupon moved the court, pursuant to Rule 8 (c) of the Federal Rules of Civil Procedure, 28 U.S.C.A. following section 723c, to order plaintiff to reply to the affirmative defense set forth in the answer. In turn counsel for plaintiff moved to strike from the answer the affirmative defense, alleging that it was redundant and immaterial.
The motion of the plaintiff to strike from the answer the affirmative defense set forth therein having come on to be heard, upon consideration thereof it is ordered and adjudged that said motion to strike be, and the same hereby is, denied; and it is further ordered that plaintiff answer said affirmative defense on or before fifteen (15) days from the date hereof.